Title: To George Washington from Brigadier General Nathanael Greene, 21 May 1776
From: Greene, Nathanael
To: Washington, George



Dear sir
Long Island May 21th 1776

From the last accounts from Great Britain it appears absolutely necessary that there should be an augmentation of the American forces in consequence of which I suppose there will be several promotions—As I have no desire of quiting the service, I hope the Congress will take no measures that will lay me under the disagreeable necessity of doing it—I have ever found my self exceeding happy under your Excellencys command—I wish my Abillitie to deserve was equal to my inclination to merit—how far I have suceeded in my endeavors I submit to your Excellencys better Judgment—I hope I shall never be more fond of promotion than studious to merit it—Modesty will forever forbid me to apply to that House for any favors—I

consider my self immediately under your Excellencys protection and look up to you for Justice—every man feels him self wounded where he finds him self neglected—and that in propo[r]tion as he is conscious of endeavoring to merit Attention—I shall be satisfied with any measures that the Congress shall take that has not a direct tendency to degrade me in the Publick estimation a measure of that sort would sink me in my own esteem, and render me spiritless and uneasy in my situation & consequently unfit for the service—I wish for nothing more than Justice either upon a principle of merit or Rank and will at all times rest satisfied when your Excellency tells me I ought to be—I feel my self strongly Attacht to the cause, to the Continental Congress, and to your Excellencys person—and I should consider it a great misfortune to be deprivd of an Opportunity of takeing an Active part in the support of the one and in the promotion of the other.
But should any thing take place contrary to my wishes, which might furnish me with a sufficient Reason for quiting the service yet I will not do it until the danger and difficulties appears less than at present—Believe me to be with the highest respect your Excellencys most Obedient humble servant

N. Greene

